DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated August 20, 2019 has been entered.  In the claim amendment, claims 1, 2, and 7-10 were amended.  Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106588674 A (Note:  The reference is cited on a 08/20/2019 Information Disclosure Statement. A machine translation of the description is attached to this office communication.)
CN ‘674 discloses organic electroluminescent devices and specifically material for a hole transport layer (see translation copy, page 1).   The following general formula is taught (see page 1 of patent document):

    PNG
    media_image1.png
    145
    204
    media_image1.png
    Greyscale
.
The defined variables are described on page 2 of the translation copy.
claim 1, an exemplified compound of the CN ‘674 formula shown above includes at least the following “HT25” (see page 4 of patent document):

    PNG
    media_image2.png
    211
    209
    media_image2.png
    Greyscale
.
The CN ‘674 compound “HT25” is the same as the seventh-listed compound of instant claim 6 (see instant application’s preliminary amendment claim set, page 6, second row, third compound).
The compound “HT25” is within instant Formula 1-1 of claim 2 where instant L1 is a bond.  The compound “HT25” also meets the claim limitation requirements of claims 3 and 4.  Regarding claim 5, groups corresponding to instant Ar1 and Ar2 within CN’674 compound “HT25” are each biphenylyl.
Regarding device claims 7-10, CN ‘674 also discloses an exemplified compound for an organic light emitting device includes at least the following “HT28” compound (see par. 136 patent document), which is within defined instant Formula 1 of claim 1:

    PNG
    media_image3.png
    123
    181
    media_image3.png
    Greyscale
.
CN ‘674 discloses an example device embodiment with compound “HT28” in a layer between an anode and a light emitting layer (see Example # 6, Table 3 in par. 154 of patent document; see translation copy at pages 12-13).   The organic layer comprised of material “HT28” meets the In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Chem. Rev. (2007), Vol. 107, pages 1011-1065 describes spiro compounds for organic optoelectronics (see title, page 1011). The reference is considered relevant to the field of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786